Case 1:15-cv-09319-PAE Document 350 Filed 02/21/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

___________________ X
lN RE: '
. 16-MD-2704 (PAE)
INTEREST RATE SWAPS ANTITRUST LITIGATION : l6-MC-2704 (PAE)
Thl`s Document Relates 10 All Acl'ions : ORDER NO. 58
______ X

 

 

PAUL A. ENGELMAYER, District Judge:

At the initial conference in this multi-district litigation, held on July 26, 2016, the Court
advised counsel of its intention, once discovery commenced, to have a monthly telephone
conference With counsel. The Court schedules the next Such conference for Thursday, March 21 ,
2019, at 9:00 a.m. The Court directs lead counsel for plaintiffs to provide the Court and the
defense With a dial-in number for the call. Although other counsel on the case are of course
Welcome to audit the call, the Court expects that no more than three lawyers per side Will
participate on the call. The Court directs that, two days prior to the call, counsel submit a brief

joint letter summarizing recent developments in the case and identifying the call participants for

each side.

50 oRDERED. FW\/t,( /O SW£/

Paul A. Engelmayer ‘:/ ‘/
United States District Judge

Dated: February 21, 2019
New Yorl<, New York

